DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Reference numbers 830, 833, and 938 cannot be found in Figure 8; reference number 111 cannot be found in Figure 11.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because there are two Figure 6 and no Figure 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "809" and "811" have both been used to designate the beam splitter (FIG. 8; paragraphs [0093], [0095]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “811” has been used to designate both waveguide and beam splitter (FIG. 8; paragraphs [0093], [0095]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0001], line 1: “continuation-in-part continuation” appears instead of “continuation-in-part” 
Paragraph [0003], lines 2-3: “devices typically utilizes” appears 
Paragraph [0003], line 4: Lidar” appears instead of “LiDAR” which is used elsewhere in the specification 
Paragraph [0005], lines 2-5: this sentence lacks a main verb 
Paragraph [0013], line 1: “illustrative a” appears instead of “illustrative of a” 
Paragraph [0014], line 1: “illustrative a” appears instead of “illustrative of a” 
Paragraph [0016], line 1: “further another” appears 
Paragraph [0020], line 1: “For various embodiments, described herein are various embodiments” seems excessively verbose 
Paragraph [0021], lines 3-5: this sentence lacks a main verb 
Paragraph [0024], line 4: “mirror” appears instead of “mirrors” 
Paragraph [0024], line 4: “deflector” appears instead of “deflectors” 
Paragraph [0024], line 7: “mirror” appears instead of “mirrors” 
Paragraph [0026], “photographic” appears instead of “photonic”; this defect appears elsewhere in the specification, and all instances are to be corrected 
Paragraph [0027], line 2: “diving” appears instead of “dividing”; this defect appears elsewhere in the specification, and all instances are to be corrected 
Paragraph [0033], line 6: “scanner pulse scanner” appears, and seems redundant 
Paragraph [0036], lines 5-7: this sentence is not clear; is it the laser pulses that are reflected from landmass, snow, and thick clouds, or sunlight?
Paragraph [0043], line 6: “a scanning angle or a steering are” appears, and cannot be understood 
Paragraph [0058], line 8: “the ambient tend” appears and cannot be understood 
Paragraph [0067], line 3: “213. s” appears 
Paragraph [0080], line 1: “each horizontal electrode bars” appears instead of “each horizontal electrode bar” 
Paragraph [0085], line 1: “illustrative a” appears instead of “illustrative of a” 
Paragraph [0086], line 1: “a chips” appears instead of “a chip” 
Paragraph [0086], lines 3-4: “waveguide waveguides” 
Paragraph [0086], line 6: “each laser beams: appears instead of “each laser beam” 
Paragraph [0088], line 7: “pacing” appears instead of “spacing” 
Paragraph [0090], line 4: “thee” appears instead of “the” 
Paragraph [0092], line 2: “layer SPAD layer” appears instead of “SPAD layer” 
Paragraph [0092], line 4: “SAPD” appears instead of “SPAD” 
Paragraph [0093], line 2: “waveguide waveguides” appears 
Paragraph [0095], line 1: “811on” appears instead of “811 on” 
Paragraph [0095], line 4: “lesser” appears” instead of “less” 
Paragraph [0099], line 7: “SPAD layer 605” appears instead of “SPAD layer 604” 
Paragraph [0100], line 1: “further another example” appears 
Paragraph [0103], line 1: “illustrates” appears instead of “illustrate” 
Paragraph [0104], line 2: “SAD” appears instead of “SPAD” 
Paragraph [0104], line 4: “number of PIC die” appears instead of “number of PIC dies” 
Paragraph [0104], line 4: “be also be” appears 
Paragraph [0104], line 6: “10” appears instead of “10A” 
Paragraph [0105], line 5: “melt” appears instead of “melted” 
Paragraph [0115], line 7: a closing parenthesis is missing that corresponds to the opening parenthesis on line 5. 
Appropriate correction is required.

Claim Objections
Claims 11, 12, and 16 are objected to because of the following informalities: 
Claim 11, line 3: “photographic” appears instead of, perhaps, “photonic” 
Claim 12, line 4: “diving” appears instead of, perhaps, “dividing” 
Claim 16, line 3: “large dimensions than” appears instead of, perhaps, “larger dimensions than”. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification and drawings do not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The factors discussed in In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
With regard to (A), the claims recite a “chip-scale” lidar device, or its method of making, the device comprising three layers each layer including distinct optical components and each layer vertically stacked and attached to its adjacent layer. 
With regard to (B), the nature of the invention appears to be implementation of a device and method to provide solid-state lidar functionality on a single “chip-scale” lidar device. 
With regard to (C), the prior art appears to recognize the features and advantages of chip-scale lidar. 
With regard to (D), an ordinarily skilled artisan would be a person with a Ph.D. or other advanced degree in optical sensing technologies, and/or five years working in the field of lidar device technology with applications to device fabrication. 
With regard to (E), while features of multilayer optical devices appear to be known, the additional features needed include a laser source, a beam splitter coupled to the laser source, a number of waveguides each connected to the beam splitter, and a number of beam deflectors each coupled with one of the waveguides, all in a single layer, recited in the claims as originally filed do not appear to be predictable; this is evidenced, at least in part, by the level of detail in the specification as filed as to the detailed layout and fabrication of the lidar device. 
Moreover, with regard to (F), the inventors have given little guidance to accomplish an essential feature of the invention to provide and fabricate the claimed second layer, aside from a brief discussion of a sketch of that layer in FIG. 8. 
Furthermore, with regard to (G) the dearth of detail in the specification with regard to how the laser source, beam splitter, waveguides, and beam deflectors are coupled as described in the claims, nor any description as to how those elements are fabricated to be coupled in a single layer, weighs toward a finding that no working examples exist. 
Finally, in view of the other factor cited above and the quality of and extent of disclosure in of the specification, the quantity of experimentation needed to make or use the invention based on the content of the disclosure would be excessive. 
Based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation, as just discussed in connection with the Wands factors. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 14, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "respective MEMS" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 14 recites the limitation "the glass panel" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 14 recites the limitation "the integrated die" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 16 recites the limitation "the SPAD die" in line 1 and in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 16 recites the limitation "the integrated die" in line 3 and in line 4.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 17 recites the limitation "the PIC die" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 17 recites the limitation "the integrated die" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 18 recites the limitation "the PIC die" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 18 recites the limitation "the integrated die" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 19 recites the limitation "the PIC die" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 19 recites the limitation "respective MEMS" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 20 recites the limitation "the one or more MEMS mirrors" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 20 recites the limitation "the glass panel" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 20 recites the limitation "the PIC die" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 recites dependence from claim 14, and therefore cannot further limit its parent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645